PER CURIAM.
The trial court denied Diaz-Fonseca a full evidentiary hearing on his motion to suppress based upon a finding that he did not have standing to challenge the search because he had denied ownership of the luggage. We reverse for a full evidentiary hearing upon the authority of Shafi v. State, 377 So.2d 787 (Fla. 1st DCA 1979). See also United States v. Richards, 638 F.2d 765 (5th Cir.), cert. denied, 454 U.S. 1097, 102 S.Ct. 669, 70 L.Ed.2d 638 (1981). Diaz-Fonseca claimed that the bag belonged to his uncle. In addition, he was in possession of claim tickets for the bag. He clearly had a sufficient possessory and custodial interest in the bag to have established standing to object to its search and seizure.
Reversed and remanded.